Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner appreciates applicant adding 24 new claims.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented claims 1, 4, 8-12 rejected under 35 U.S.C. 103 as being unpatentable over Plata, US 8598152 and Soler US 8846744 is maintained.  Added to this rejection with additional reference is rejection of new claims 16-18, 19-29 and 30-40.  New reference Almansa, Cryst. Growth Des. 2017, 17, 1884−1892 in support of previously presented arguments is added.  

Applicant’s arguments are based on,  
Amendments to base claim 1: 

    PNG
    media_image1.png
    45
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    58
    612
    media_image2.png
    Greyscale

Limitation of
new dependent claim 16: 
	
    PNG
    media_image3.png
    16
    118
    media_image3.png
    Greyscale

independent claim 19: 
	
    PNG
    media_image4.png
    17
    138
    media_image4.png
    Greyscale

independent claim 30: 
	
    PNG
    media_image5.png
    17
    253
    media_image5.png
    Greyscale


Response: 
Applicant’s arguments are not persuasive.  Applicant reiterates and reminds Examiner of the limitations of the amended claims, that is, treating pain (therapeutic) and the abuse liability (adverse effect) in the claimed methods.  
The inherent properties are/were established for the components of the active ingredient. See below for more on this. Factual inquires indicated in the previous action (Graham v. John Deere Co.), do not exclude commonsense.  As per Examination guidelines, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. 
First of all, the active ingredient is made-up of art recognized established drugs that are independently known for their pharmacological, therapeutic and adverse properties, in the same field of endeavor.  Almansa teaches the co-crystal of Tramadol Hydrochloride−Celecoxib (ctc): A Novel API−API Co-crystal for the Treatment of Pain, wherein the co-crystal is E-58425 (same as the instant co-crystal, See applicant cited reference WO 2011044962 and corresponding cited Plata issued patent).  According to Almansa the use of combination therapy could allow lower doses of the active drugs to be used, potentially reducing the incidence and severity of side effects and thereby improving the efficacy-to-safety ratio.  The position taken is that, Almansa teaching independently, at the minimum suggests the instantly claimed method, in view of the known inherent properties pharmacological, therapeutic and adverse of the active ingredient. The newly added limitations ‘acute severe pain’, ‘addiction’, ‘prolonged use’ are within the repertoire of one of skill in the art of pain management because of the multimodal nature of Tramadol ((combined opioidergic and monoaminergic mechanisms).  See Raffa, J Pain. 2010 August; 11(8): 701–709 which teaches multiple analgesic combinations of established drugs corresponding to the limitations of the not the cox2 inhibitor. Raffa is invoked here in the context for what is/are known to one of skill in the art with regards to combination of analgesics including tramadol as well as the determination and application of fixed-dose analgesic combinations for multimodal Analgesic therapy with combination of known analgesics: Raffa teaches that when the pathophysiology of a medical condition is multi-modal, i.e., related to multiple physiological causes or mediated by multiple pathways, the optimal strategy can be to use a drug or a combination of drugs that contribute multiple mechanisms to the therapeutic endpoint.
Also see Legg, https://www.healthline.com/health/addiction/tramadol-addiction, June 27, 2018: How to Recognize and Treat Tramadol Addiction.  
The added limitations of base claim 1, new dependent claim and independent claims are within purview of one of skill in the art of pain management.  The cited active ingredient, a fixed ratio combination of well-known drugs, in specific polymorphic form is not applicant’s invention.  The inherent receptor-level biochemical and pharmacological therapeutic and adverse are previously known.  
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.

(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. See factual inquiries set forth in Graham v. John Deere Co. indicated in the previous action.  



Likewise (Likewise, for the same rationale explained above)
Previously presented claims 1, 4, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Plata, US 9012440 and Soler US 8846744 is maintained.  Added to this rejection with additional reference is rejection of new claims 16-18, 19-29 and 30-40.  New reference Almansa, Cryst. Growth Des. 2017, 17, 1884−1892 in support of previously presented arguments further in view of addition to new claims.  

Applicant’s arguments are based on,  
Amendments to base claim 1: 

    PNG
    media_image1.png
    45
    543
    media_image1.png
    Greyscale

According to Applicant, the cited references do not teach 
    PNG
    media_image2.png
    58
    612
    media_image2.png
    Greyscale


New dependent claim 16: 
	
    PNG
    media_image3.png
    16
    118
    media_image3.png
    Greyscale

Independent claim 19: 
	
    PNG
    media_image4.png
    17
    138
    media_image4.png
    Greyscale

Independent claim 30: 
	
    PNG
    media_image5.png
    17
    253
    media_image5.png
    Greyscale

	 
Response: 
Applicant’s arguments are not persuasive.  Applicant reiterates the limitations of the claims, that is, treating pain (therapeutic) and the abuse liability (adverse effect) in the claimed methods.  These inherent properties are/were established for the components of the active ingredient. See below for more on this. Factual inquires indicated in the previous action (Graham v. John Deere Co.), do not exclude commonsense.  As per Examination guidelines, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 
First of all, the active ingredient is made-up of art recognized established drugs that are independently known for their pharmacological, therapeutic and adverse properties, in the same field of endeavor.  Almansa teaches the co-crystal of Tramadol Hydrochloride−Celecoxib (ctc): A Novel API−API Co-crystal for the Treatment of Pain, wherein the co-crystal is E-58425 (same as the instant co-crystal, See applicant cited reference WO 2011044962 and corresponding cited Plata issued patent).  According to Almansa the use of combination therapy could allow lower doses of the active drugs to be used, potentially reducing the incidence and severity of side effects and thereby improving the efficacy-to-safety ratio.  The position taken is that, Almansa teaching independently, at the minimum suggests the instantly claimed method, in view of the known inherent properties pharmacological, therapeutic and adverse of the active ingredient. The newly added limitations ‘acute severe pain’, ‘addiction’, ‘prolonged use’ are within the repertoire of one of skill in the art of pain management because of the multimodal nature of Tramadol ((combined opioidergic and monoaminergic mechanisms).  See Raffa, J Pain. 2010 August; 11(8): 701–709 which teaches multiple analgesic combinations of established drugs corresponding to the limitations of the 
Also see Legg, https://www.healthline.com/health/addiction/tramadol-addiction, June 27, 2018: How to Recognize and Treat Tramadol Addiction.  
The added limitations of base claim 1, new dependent claim and independent claims are within purview of one of skill in the art of pain management.  The cited active ingredient, a fixed ratio combination of well-known drugs, in specific polymorphic form is not applicant’s invention.  The inherent receptor-level biochemical and pharmacological therapeutic and adverse are previously known.  
The Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in  Graham v. John Deere Co..  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
The rejection is under 35 USC § 103 (not under 35 USC § 102)  Therefore is not necessary for the art to be identical to the claimed method in every detail, but only close enough to the claimed process to lead one of skill thereto.  A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: The following rejections takes into consideration the x-ray diffraction pattern and unit cell parameters to ascertain the structural identity of the recited active ingredient in the conflicting claims.   See claims 4, 6, 9 and also published application page 4.

Previously presented claims 1, 4, 8-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10548909 is maintained.  Added to this rejection with additional reference is rejection of new claims 16-18, 19-29 and 30-40.  New reference Almansa, Cryst. Growth Des. 2017, 17, 
Applicant’s arguments are not persuasive.  
10548909

    PNG
    media_image6.png
    150
    418
    media_image6.png
    Greyscale

See arguments presented in the context of rejections under 35 USC § 103 are invoked here.  As discussed above active ingredients, their inherent properties and the disease state being treated overlap.  Further as explained in previous action, as per Examination guidelines exceptions do exist with regards to reliance on specification in the examination of conflicting claims.  

Likewise (Likewise means for the same reasons shown above)
claims 1, 4, 8-12 and claims 16-18, 19-29 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10238668, further in view of Almansa, Cryst. Growth Des. 2017, 17, 1884−1892.

Likewise (likewise means for the same reasons shown above)
previously presented claims 1, 4, 8-12 rejected on the ground of nonstatutory double patenting as being unpatentable over product (pharmaceutical) claims 1-8 of U.S. 

Likewise (Likewise means for the same reasons shown above)
claims 1, 4, 8-12 and claims 16-18, 19-29 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over pharmaceutical composition claims 3-4 of U.S. Patent No. 10245276, further in view of Almansa, Cryst. Growth Des. 2017, 17, 1884−1892.

Likewise (Likewise means for the same reasons shown above)
claims 1, 4, 8-12 and claims 16-18, 19-29 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9012440, further in view of Almansa, Cryst. Growth Des. 2017, 17, 1884−1892.

Likewise (likewise means for the same reasons shown above)
previously presented claims 1, 4, 8-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16720574 (reference application) is maintained.  Added to this rejection with additional reference is rejection of new claims 16-18, 19-29 and 30-40.  New reference Almansa, Cryst. Growth Des. 2017, 17, 1884−1892 in support of previously presented arguments further in view of addition to new claims.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625